Citation Nr: 1202241	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a nerve disorder.

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a bilateral shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to September 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2010, the Board remanded the case in order to afford the Veteran his requested Board hearing, which was conducted via video-conference by the undersigned Acting Veterans Law Judge in April 2010.  Additionally, the case was remanded in July 2010 in order to conduct necessary development.  It now returns for appellate review.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the January 2010 and July 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Relevant to the Veteran's claim of entitlement to a nerve disorder, the Board is cognizant that such claim has been previously characterized as a nervous disorder; however, at his hearing, the Veteran clarified that he intended to pursue a claim for service connection for a nerve disorder, to include neurologic symptoms such as numbness and tingling in his legs and transient ischemic attacks (TIAs).  Therefore, such issue has been characterized as shown on the first page of this decision.

The issue of entitlement to service connection for a bilateral shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A nerve disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

2.  A bilateral hip disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A nerve disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  A bilateral hip disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2007 letter, sent prior to the initial February 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, as well as VA examination records, Social Security Administration (SSA) records, and private treatment records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, the Board notes that, at his April 2010 hearing, the Veteran requested that VA obtain all of his treatment records from Fort Leonard Wood base hospital in Missouri.  As such, in the July 2010 remand, the Board directed that the AOJ contact the National Personnel Records Center (NPRC) to locate all treatment records from Fort Leonard Wood base hospital in Missouri, in accordance with the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities, and associate those records, if any, with the Veteran's claims file.  Thereafter, the AOJ contacted the NPRC and requested all such records, and the NPRC responded in September 2010 that searches of Fort Leonard Wood for 1973 were conducted, but no records were located.  Subsequently, in an October 2010 Memorandum, the AOJ determined that the Veteran's reported inpatient clinical records were unavailable for review and that all procedures to obtain such had been correctly followed, all efforts had been exhausted, and further attempts would be futile.  The Veteran was advised of the unavailability of such records in an October 2010 letter and was invited to submit any records in his possession.  As such, the Board finds that the AOJ correctly followed the procedures prescribed in 38 C.F.R. § 3.159(c) in regard to requests for records from Federal facilities.  

In November 2010, the Veteran called VA to report that he had personally requested his military medical records from the NPRC, and that the NPRC had replied by letter that VA had the records; he further asserted that VA "is lying" to him about not having those records.  The Veteran sent a copy of the November 2010 letter addressed to him from the NPRC to be included in his claims file.  The Board finds that the Veteran misunderstood the letter from the NPRC.  Specifically, in its letter to the Veteran, the NPRC wrote that "The original medical record needed to answer your inquiry is not currently in our files.  The medical record has been loaned to the Department of Veterans Affairs (VA).  We suggest that you contact the nearest VA Regional Office to obtain copies of the records."  The NPRC letter is accurate; the NPRC had sent VA the Veteran's service treatment records and service personnel records in January 2008, in response to his October 2007 claim, and these records are in his claims file.  However, the Veteran apparently assumed that the records which the NPRC informed him that it had sent to VA included treatment records from Fort Leonard Wood base hospital in Missouri.  A thorough review of the records which the NPRC sent to VA shows that they do not include any treatment records from Fort Leonard Wood base hospital in Missouri.  This is consistent with the NPRC's September 2010 response to VA.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded VA examinations in September 2010 in order to adjudicate his service connection claims.  In this regard, the Board notes that the September 2010 VA examiner offered etiological opinions as to each claimed disorder and based her conclusions on an interview with the Veteran, a review of the record, and full examinations.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the September 2010 VA examiner are sufficient to assist VA in deciding the Veteran's claims.

As indicated previously, the Board remanded this case in January 2010 and July 2010 in order to schedule the Veteran for a hearing before the Board, obtain the Veteran's Social Security Administration (SSA) records, contact the NPRC and request all medical treatment reports for the Veteran from the Fort Leonard Wood base hospital in Missouri, request that the Veteran identify any outstanding treatment records relevant to his claimed disorders, and afford the Veteran a VA examination in order to determine the current nature and etiology of his claimed disorders.  The AOJ scheduled the Veteran for a hearing before the Board which occurred in April 2010, obtained the Veteran's SSA records, requested all medical treatment reports for the Veteran from the Fort Leonard Wood base hospital in Missouri from the NPRC, requested that the Veteran identify any outstanding treatment records relevant to his claimed disorders that were subsequently requested from the identified physicians, and afforded the Veteran VA examinations of his claimed disorders in September 2010.  Significantly, records and/or responses from all of the treating clinicians cited in the Board's July 2010 remand are of record in the claims file.  Therefore, the Board finds that the AOJ has substantially complied with the January 2010 and July 2010 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; see also Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  However, as will be discussed further below, there is no evidence that the Veteran manifested a nerve disorder or arthritis of the bilateral hips within one year of his service discharge in September 1973.  Therefore, presumptive service connection for such disorders is not warranted.  Id. 

The Board observes that the Veteran's complete service treatment records are not contained in the claims file as clinical records from Fort Leonard Wood were unavailable.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases). Moreover, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Service Connection for a Nerve Disorder

The Veteran contends in his October 2007 claim that he began experiencing a disability of "stroke nerves" in 1994.  The Veteran also asserted that he fell 50 feet from a rope during field training in service in Fort Leonard Wood, Missouri.  In a January 2008 letter, the Veteran asserted that he had a "mental condition or injuries....which develop[ped] from the injur[y] in Base exercises Field Training."  In his August 2008 notice of disagreement, the Veteran characterized his disorder as a "nervous condition."

At his April 2010 Board hearing, the Veteran asserted that he had a stroke in 1994, and that "I fell and hurt [my back]....[which] caused me to have to strokes [sic] and stuff like that."  Id. at p. 3.  The Veteran further stated that he fell and injured himself during service while climbing a rope.  Id. at pp. 3-4.  He noted that the clinicians in service "didn't say it was a nerve condition, as far as I know."  Id. at p. 6.  The Veteran stated that his claimed nerve condition has gotten worse since service.  Id. at p. 6.  Additionally, the Veteran's spouse stated that he saw a "nerve doctor" who said that the Veteran had "two" or "a bunch of" TIA's, or a "mini-stroke."  Id. at p. 28.  The Veteran's spouse noted that she first met the Veteran in 1987.  Id. at p. 29.

In a June 2011 letter, the Veteran wrote that "When I fell flat on my back in the service I injured my shoulders and hip that resulted in nerve damage.  The nerve study shows mild sensory peripheral neuropathy with absent nerve action."

The Veteran's service treatment records include no complaints, treatment, or diagnoses of a nerve disorder.  In his Report of Medical Examination in August 1973, a clinician found that the Veteran's neurologic and psychiatric status was normal.  Likewise, in his August 1973 Report of Medical History, the Veteran checked boxes indicating that he did not have, and had never had, swollen or painful joints, heart trouble, neuritis, epilepsy or fits, depression or excessive worry, or nervous trouble of any sort.  The Veteran also wrote that "I am in good health."  

After service, a private clinician noted in June 1991 that the Veteran "had [a] nerve in his back and bones that pop[s] out in more pain.  The right leg also goes numb at times & gets weak like it don't [sic] want to go."

In July 1991, a private physician, R.L.E., M.D., noted that the Veteran had a normal nerve conduction study.  He found that the Veteran had no neurologic deficits or atrophy, and determined that the Veteran was "essentially normal" on examination.  The physician noted that the Veteran attributed his reported pain to injuries that he said occurred in 1989 and 1990.

In March 1992, a private psychologist, L.A.B., Ph.D., noted that the Veteran reported having a history of court-ordered psychiatric treatment.  The psychologist further noted that the Veteran also reported having experienced multiple injuries at work; however, no in-service injuries were recorded.  The psychologist stated that "I really don't know what to make of his physical complaints....I am also not sure what to make of his various psychological complaints, as I have some concerns about his veracity.  In this regard, he seemed to tell me what he thought I wanted him to say, and, at times, I got the feeling that he was exaggerating the problems that he is experiencing....I have some concerns about the different things that he has apparently told different people."  The psychologist diagnosed the Veteran with an adjustment disorder with depressed mood in a mixed personality disorder; he also diagnosed the Veteran as "Mildly Mentally Retarded."  In March 2010, another private clinician diagnosed the Veteran with chronic numbness.

VA provided the Veteran with a compensation and pension (C&P) examination of his neurological condition in September 2010.  The examiner noted that the Veteran asserted that his nerve disorder/nervous disorder began in June 1973.  The Veteran attributed his disorder to falling 20-to-25 feet from a rope during basic training.  The Veteran also asserted that he had a stroke in 1992 or 1993, after which a "nerve doctor" told him that he had some nerve problems.  The Veteran stated that his nerve problem makes his entire body hurt, that he has numbness in his legs and arms, and that his condition has gotten progressively worse.  He also reported having a TIA in 1995.  The Veteran asserted that he was in receipt of SSA disability for "borderline PTSD [posttraumatic stress disorder]," however the Board notes that his SSA disability determination does not reflect any diagnosis of or compensation for PTSD.  The examiner described the Veteran as "a very poor historian."

On testing, the VA examiner found that the Veteran had a normal mental status.  The examiner found that the Veteran had negative straight leg raising sign bilaterally, and that his sensation to light touch and pinprick is intact.  The examiner diagnosed the Veteran with possible mild sensory peripheral neuropathy with absent nerve action potentials, but no evidence of any true radiculopathy either clinically or through an EMG (electromyography) study.  A VA examiner found that there was no evidence of nerve disorder by exam and no conclusive evidence of any nerve disorder or neuropathy per EMG or NCT (nerve conduction test).  The examiner noted that there were no effects on the Veteran's usual occupation or usual daily activities.  Etiologically, the VA examiner opined that the Veteran's nerve/nervous condition was not caused by or a result of his military service, to include a fall from a rope, and neither did a fall from a rope contribute to any enhancement of the aging process as the Veteran has not sought consistent medical attention for his nerve disorder since exiting service.

The Veteran responded to the VA examiner's report in a June 2011 letter.  With respect to the examiner's characterization of him as "a very poor historian," the Veteran asserted that nobody could remember every detail of an event 20 years ago, and that his memory was affected by a slight stroke in the 1990s.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the September 2010 VA examiner is so qualified, the medical opinion constitutes competent medical evidence.  The Board further finds that the VA examiner's medical findings are credible, based on their internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's report.

The Board notes that the Veteran has contended on his own behalf that his current nerve disorder is related to his military service, to specifically include his in-service fall from a rope.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's nerve disorder and any instance of his military service, to include his in-service fall from a rope, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service fall from a rope and his current manifestations of a nerve disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service fall and his current nerve disorder.  In contrast, the September 2010 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service fall, his lack of complaints since service, and the current nature of his nerve disorder.  Therefore, the Board accords greater probative weight to the September 2010 VA examiner's opinion.

Additionally, to the extent that the Veteran has contended that he has experienced nerve symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the Board finds that the credibility of the Veteran's report of continuous numbness and nerve pain since service is outweighed by the contemporaneous evidence of record.  As noted above, in an August 1973 Report of Medical Examination at separation from service, a clinician found that the Veteran's neurologic and psychiatric status was normal.  Likewise, in his August 1973 Report of Medical History, the Veteran checked boxes indicating that he did not have, and had never had, swollen or painful joints, heart trouble, neuritis, epilepsy or fits, depression or excessive worry, or nervous trouble of any sort.  The Veteran also wrote that "I am in good health."  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than subsequently reported history).  The Board also cites the determinations of the March 1992 private psychologist and the September 2010 VA examiner regarding the Veteran's poor veracity and historical accuracy, respectively, as significant evidence against his credibility.  Lastly, the Board notes that the Veteran has been highly inconsistent throughout his comments to clinicians regarding the source of his injuries; when applying for SSA benefits he attributes his symptoms to injuries incurred at work, whereas when applying for VA compensation he attributes his symptoms to an in-service injury.  Consequently, the Board ascribes no probative value to the Veteran's statements.

Therefore, the Board finds that service connection is not warranted for a nerve  disorder as such is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's in-service fall from a rope.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a nerve disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for a Bilateral Hip Disorder

The Veteran contends that he should be granted service connection for his claimed bilateral hip disorder.  At his April 2010 Board hearing, the Veteran asserted that he fell from a rope that he was climbing during basic training, and hit the ground.  Id. at p. 4.  He noted that the treating clinicians "didn't get [a diagnosis or treatment for] my hip at that time."  Id. at p. 4.  The Veteran asserted that his hip began bothering him between 1980 and 1985.  Id. at p. 14.  He noted that he cannot walk very far because of his hip, and that his left hip is worse than his right.  Id. at p. 14.  He also stated that both of his hips hurt.  Id. at p. 23.  The Veteran reported that he is unemployed because his hip and shoulder disorders prevent him from performing his job.  Id. at p. 18.  The Veteran's spouse stated that she sometimes has to lift him out of bed or out of a chair because of his hip problem.  Id. at p. 16.

The Veteran's service treatment records include no complaints, treatment, or diagnoses of any hip disorder.  In his Report of Medical Examination in August 1973, a clinician found that the Veteran's musculoskeletal system was normal.  Likewise, in his August 1973 Report of Medical History, the Veteran checked boxes indicating that he did not have, and had never had, swollen or painful joints; arthritis, rheumatism, or bursitis; or a bone, joint, or other deformity.  The Veteran also wrote that "I am in good health."

After service, in February 1990, the Veteran sought treatment for pain in his left hip area.  The clinician noted that the Veteran reported having "no history of fall[ing]."  Also in February 1990, a private physician, E.J.F., M.D., performed an x-ray on the Veteran's left hip; he noted that there was "no known fall or injury."  The physician found that the Veteran's pelvis and hips were negative for evidence of any fracture or other osseous abnormality.

In October 2009, a private physician, K.M.A., M.D., performed an x-ray on the Veteran's left hip and found that his bilateral femoral heads were properly located within the acetabuli, there was no soft tissue swelling, and there was no fracture or dislocation.

Also in October 2009, another private physician, A.C.J., M.D., performed a magnetic resonance imaging (MRI) test of the Veteran's left hip and found mild-to-moderate left intertrochanteric bursitis, as well as mild degenerative changes in the hip joints with no acute fracture, dislocation, or avascular necrosis.

Another private clinician noted in March 2010 that the Veteran reported left hip pain, and requested a Cortisone shot.  The Veteran also stated that he had previously received a Cortisone shot for his left hip pain in early 2000.

In June 2010, a private physician noted that the Veteran reported experiencing hip and shoulder pain.  The physician diagnosed the Veteran with generalized osteoarthritis.

VA provided the Veteran with a C&P examination of his hips in September 2010.  The examiner noted that the Veteran reported that his left hip pain began in the mid-1980s, and his right hip pain began in the mid-1990s.  The Veteran also reported that his hips are in constant pain, and are progressively worsening.  The examiner found tenderness and guarding of movement in both hips.  The examiner noted that the Veteran became very stiff and had facial grimaces and moaning with range of motion (ROM) testing, as well as pain regardless of where his joints were palpated.  The examiner further found that x-rays showed that both hips appeared normal.  The examiner noted that the Veteran's hip disorder caused decreased mobility; moderate effects on exercise and sports; mild effects on chores, shopping, and recreation; and no effects on travelling, feeding, bathing, dressing, toileting, or grooming.  Etiologically, the VA examiner opined that the Veteran's hip disorder was not caused by or a result of his military service, to include a fall from a rope, and neither did a fall from a rope contribute to any enhancement of the aging process.  The examiner based this conclusion on the fact that the Veteran has not sought consistent medical attention for his hip disorder since exiting service.  The examiner elaborated that the Veteran first sought treatment for his hip in the mid-to-late 1980s-approximately 10 to 12 years after his alleged June 1973 fall in service.  The examiner further found that the "Veteran had several different lifting jobs post service which would be the most [likely] causative factors of his current...hip complaint."

The Veteran responded to the VA examiner's report in a June 2011 letter.  He again asserted that "When I fell flat on my back in the service I injured my...hip."

As discussed in the preceding section, the Board accords great probative weight to the September 2010 VA examiner's opinion because such is both competent as it is offered by a medical professional and credible based on its internal consistency and the VA examiner's duty to offer truthful opinions.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's report.

The Board notes that the Veteran has contended on his own behalf that his current bilateral hip disorder is related to his military service, to specifically include his in-service fall from a rope.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's nerve disorder and any instance of his military service, to include his in-service fall from a rope, to be complex in nature.  See Woehlaert, supra; Richardson, supra.

Here, while the Veteran is competent to describe his in-service fall from a rope and his current manifestations of a bilateral hip disorder, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service fall and his current bilateral hip disorder.  In contrast, the September 2010 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service fall, his lack of complaints since service, and the current nature of his nerve disorder.  Therefore, the Board accords greater probative weight to the September 2010 VA examiner's opinion.

Moreover, the Veteran has not alleged a continuity of bilateral hip symptomatology since service.  In this regard, he reported to the September 2010 VA examiner that he began experiencing left hip pain in the mid-1980's and right hip pain in the mid-1990's.  Moreover, the Veteran testified under oath at his April 2010 Board hearing that his hip symptoms did not begin until between 1980 and 1985.  

Therefore, the Board finds that service connection is not warranted for a bilateral hip disorder as such is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include the Veteran's in-service fall from a rope.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a nerve disorder is denied.

Service connection for a bilateral hip disorder is denied.

REMAND

Regarding the Veteran's claims of entitlement to service connection for a bilateral shoulder disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board observes that the Veteran was afforded a VA examination in September 2010 in order to determine the current nature and etiology of his bilateral shoulder disorder.  At such time, the examiner noted that the Veteran reported that his left shoulder disorder began in mid-June 1973, during basic training, when he fell and hit his shoulder.  The Veteran noted that he had left shoulder surgery to remove spurs in 1993.  The VA examiner also noted the Veteran's workers' compensation lifting injury to his left shoulder in 1990 or 1991.  The examiner diagnosed the Veteran with DJD (degenerative joint disease) of the left shoulder "which is at least as likely as not related to the aging process as this is a bilateral condition."  Etiologically, the VA examiner opined that the Veteran's shoulder disorder was not caused by or a result of his military service, to include a fall from a rope, and neither did a fall from a rope contribute to any enhancement of the aging process.  The examiner based this conclusion on the fact that the Veteran has not sought consistent medical attention for his shoulder disorder since exiting service.  The examiner elaborated that the Veteran first sought treatment for his shoulder approximately 20 years after his alleged June 1973 fall in service.  The examiner further found that the "Veteran had several different lifting jobs post service which would be the most [likely] causative factors of his current shoulder condition."

However, in June 2011, the Veteran reported that he did, in fact, seek treatment for his shoulder disorder in 1975 or 1976 at the Broadway Clinic in Wichita, Kansas.  Additionally, as noted by the September 2010 VA examiner and cited to in the Veteran's SSA records, he previously filed a Worker's Compensation claim for his left shoulder disorder.  Therefore, such records should be obtained on remand. 

Additionally, as the September 2010 VA examiner based his opinion, in part, on the lack of complaints and treatment for the Veteran's shoulder disorder following service, the Board finds that, after obtaining such records, the claims file should be returned to the September 2010 VA examiner for an addendum opinion based on the newly received records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all relevant records related to his Worker's Compensation claim for his left shoulder from the Office of Workers' Compensation (OWCP) or any appropriate facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Request that the Veteran submit an Authorization and Consent to Release Information to VA form for the Broadway Clinic on 11th and Broadway in Wichita, Kansas, for the time period from 1975 to 1976 for his bilateral shoulder disability.  Thereafter, request such records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After associating any outstanding records with the file, return the case to the September 2010 VA examiner for an addendum opinion.  If the September 2010 VA examiner is not available or cannot render an opinion without examining the Veteran, schedule him for an appropriate VA examination. 

After reviewing the claims file, to include any newly received records, please provide an addendum opinion as to whether it is at least as likely as not that the Veteran's bilateral shoulder disorder is related to his military service, to include his in-service fall from a rope.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his bilateral shoulder disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


